Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered January 6, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant is correct in his contention that the trial court erred in denying his request for a charge concerning the voluntariness of his confession. When a defendant raises a factual issue regarding the voluntariness of a confession, he is *683entitled to a voluntariness charge (see, People v Cefaro, 23 NY2d 283). Here, throughout the trial, the defendant set out to cast doubt on the voluntariness of the confession, and he adduced some evidence which supported his position. For example, one detective admitted to adding information to the confession, but could not remember if the defendant signed the confession before or after the additions. The defendant was kept at the precinct for over 10 Vi hours. The detectives who interviewed him were unclear about the length of the interview, and the number of times they went over the statement with the defendant. This evidence is sufficient to raise a question for the jury. Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.